Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
	Authorization for this examiner’s amendment was given in an interview with Douglas Holtz (Registration No. 33,902) on 07/12/2022.
Please amend the Claims as follows:
	1. (Currently Amended) A wireless communication apparatus comprising:
	a transmitter configured to: 
		transmit, in a first period, a first information frame with broadcasting, the first information frame including first verification information and a first key usable in the first period; 
		transmit, in the first period and after transmitting the first information frame, a data frame including first data with broadcasting; 
		transmit, in the first period and after transmitting the first information frame, a second information frame with broadcasting, the second information frame including a fourth key usable in a second period following the first period; and 
		transmit, in the second period, a third information frame with broadcasting, the third information frame including third verification information and the fourth key,
	wherein:
	the data frame further includes a second key from which the first key is derivable, 
	the second information frame further includes a third key from which the first key is derivable, 
	the wireless communication apparatus further comprises a controller configured to: 
		generate first authentication information using a sixth key from which the first key and the second key are derivable; and 
		generate second authentication information using a seventh key from which the first key and the third key are derivable, 
	the data frame further includes the first authentication information, and
	the second information frame further includes the second authentication information.

	2. (Currently Amended) The wireless communication apparatus claim 1, wherein: 
	the first verification information includes information to verify authenticity of the first information frame, 
	the third verification information includes information to verify authenticity of the third information frame, and 
	the second information frame further includes second verification information to verify authenticity of the second information frame.

	3. (Currently Amended) The wireless communication apparatus of claim 1, wherein: 
	the first information frame further includes first period information related to the first period, 
	the second information frame further includes second period information related to the second period, and 
	the third information frame includes neither the first period information nor the second period information.

	4. (Currently Amended) The wireless communication apparatus of claim 1, wherein 

	5. (Original) The wireless communication apparatus of claim 1, wherein the transmitter is further configured to transmit, in the first period and after transmitting the first information frame with broadcasting, a fourth information frame including the fourth key with broadcasting.

	Claim 6 (Canceled).

	7. (Currently Amended) The wireless communication apparatus of claim 1, wherein derivable from the third key if the second information frame is transmitted with broadcasting after the data frame is transmitted with broadcasting.

	8. (Currently Amended) The wireless communication apparatus of claim 1, wherein derivable from the second key if the data frame is transmitted with broadcasting after the third information frame is transmitted with broadcasting.

	9. (Currently Amended) A wireless communication apparatus comprising: 
	a receiver configured to: 
		receive, in a first period, a first information frame including first verification information and a first key usable in the first period; 
		receive, in the first period and after receiving the first information frame, a first data frame including first data; [[,]] 
		receive, in the first period and after receiving the first information frame, a second information frame including a fourth key usable in a second period following the first period; and 
		receive, in the second period, a third information frame including third verification information and the fourth key,
	wherein: 
	the first data frame further includes a second key from which the first key is derivable and first authentication information generated using a sixth key from which the first key and the second key are derivable, and 
	the second information frame further includes a third key from which the first key is derivable and second authentication information generated using a seventh key from which the first key and the third key are derivable.

	10. (Currently Amended) The wireless communication apparatus of claim 9, wherein the comprises information to verify authenticity of the second information frame, and 
	wherein the wireless communication apparatus further comprises a controller configured to: 
		verify, if the first information frame is received, authenticity of the first key in the first information frame using the first verification information; 
		verify, if the second information frame is received, authenticity of the fourth key in the second information frame using the second verification information; and
		verify, if the third information frame is received, authenticity of the fourth key in the third information frame using the third verification information.

	11. (Currently Amended) The wireless communication apparatus of claim 10, wherein: 
	the receiver is further configured to receive, in the second period, a second data frame including a fifth key and second data, and 
	the controller is further configured to verify, if the authenticity of the fourth key in the second information frame is confirmed, authenticity of the fifth key using the fourth key in the second information frame.

	12. (Original) The wireless communication apparatus of claim 11, wherein the controller is further configured to: 
	verify authenticity of the fourth key in the third information frame using the third verification information; 
	verify, if the authenticity of the fourth key in the third information frame is confirmed, authenticity of the fifth key using the fourth key in the third information frame; and 
	verify, if the authenticity of the fourth key in the third information frame is not confirmed and the authenticity of the fourth key in the second information frame is confirmed, authenticity of the fifth key using the fourth key in the second information frame.

	13. (Currently Amended) The wireless communication apparatus of claim 10, wherein: 
	the receiver is further configured to receive, in the second period, a second data frame including a fifth key and second data, and 
	the controller is configured to verify, if reception of the third information frame is not successful and the authenticity of the fourth key in the second information frame is confirmed, authenticity of the fifth key using the fourth key in the second information frame.

	14. (Currently Amended) The wireless communication apparatus of claim 9, wherein: 
	the first information frame further includes first period information related to the first period, 
	the third information frame further includes second period information related to the second period, and 
	the second information frame includes neither the first period information nor the second period information.

	15. (Currently Amended) The wireless communication apparatus of claim 9, wherein 

	16. (Currently Amended) The wireless communication apparatus of claim 9, wherein: 
	
	the receiver is further configured to: 
		receive, in the first period and after receiving the first information frame, a fourth information frame including the fourth key; and 
		receive, in the second period, a second data frame including a fifth key and second data, and 
	
		verify authenticity of the third key using the first key if authenticity of the first key is confirmed; and 
		verify authenticity of the fifth key using the fourth key in the second information frame if the authenticity of the third key is confirmed, and reception of the third information frame and reception of the fourth information frame are not successful.

	17. (Currently Amended) The wireless communication apparatus of claim 9, wherein: 
	
	
	the is generated using [[a]] the seventh key from which the first key, the second key, and the third key are derivable, 
	
	the receiver is configured to receive the second information frame after receiving the first data frame, and
	the wireless communication apparatus further comprises a controller configured to: 
		verify authenticity of the seventh key using the second verification information; 
		generate second authentication information using the seventh key if the authenticity of the seventh key is confirmed; and 
		determine that authenticity of the first data is confirmed if the first authentication information matches the second authentication information.

	18. (Currently Amended) A method comprising: 
	transmitting, in a first period, a first information frame with broadcasting, the first information frame including first verification information and a first key usable in the first period; 
	transmitting, in the first period and after transmitting the first information frame, a data frame including first data with broadcasting; 
	transmitting, in the first period and after transmitting the first information frame, a second information frame with broadcasting, the second information frame including a fourth key usable in a second period following the first period; and 
	transmitting, in the second period, a third information frame with broadcasting, the third information frame including third verification information and the fourth key,
	wherein: 
	the data frame further includes a second key from which the first key is derivable, 
	the second information frame further includes a third key from which the first key is derivable, 
	the method further comprises: 
		generating first authentication information using a sixth key from which the first key and the second key are derivable; and 
		generating second authentication information using a seventh key from which the first key and the third key are derivable, 
	the data frame further includes the first authentication information, and
	the second information frame further includes the second authentication information.

	19. (Currently Amended) A method comprising: 
	receiving, in a first period, a first information frame including first verification information and a first key usable in the first period; 
	receiving, in the first period and after receiving the first information frame, a first data frame including first data; 
	receiving, in the first period and after receiving the first information frame, a second information frame including a fourth key usable in a second period following the first period; and 
	receiving, in the second period, a third information frame including third verification information and the fourth key,
	wherein: 
	the first data frame further includes a second key from which the first key is derivable and first authentication information generated using a sixth key from which the first key and the second key are derivable, and 
	the second information frame further includes a third key from which the first key is derivable and second authentication information generated using a seventh key from which the first key and the third key are derivable. 

	20. (New) A wireless communication apparatus comprising:
	a transmitter configured to: 
		transmit, in a first period, a first information frame with broadcasting, the first information frame including first verification information and a first key usable in the first period; 
		transmit, in the first period and after transmitting the first information frame, a first data frame including first data with broadcasting; 
		transmit, in the first period and after transmitting the first information frame, a second information frame with broadcasting, the second information frame including a fourth key usable in a second period following the first period; and 
		transmit, in the second period, a third information frame with broadcasting, the third information frame including third verification information and the fourth key,
	wherein:
	the first verification information includes information to verify authenticity of the first information frame, 
	the second information frame further includes second verification information to verify authenticity of the fourth key in the second information frame,
	the third verification information includes information to verify authenticity of the fourth key in the third information frame, 
	the transmitter further transmits, in the second period, a second data frame including a fifth key and second data, and
	the fourth key in the second information frame is used to verify authenticity of the fifth key, if the authenticity of the fourth key in the second information frame is confirmed.

	21. (New) A wireless communication apparatus comprising: 
	a receiver configured to: 
		receive, in a first period, a first information frame including first verification information and a first key usable in the first period; 
		receive, in the first period and after receiving the first information frame, a first data frame including first data; 
		receive, in the first period and after receiving the first information frame, a second information frame including a fourth key usable in a second period following the first period; and 
		receive, in the second period, a third information frame including third verification information and the fourth key,
	wherein:
	the second information frame further includes second verification information to verify authenticity of the second information frame, 
	the wireless communication apparatus further comprises a controller configured to: 
		verify, if the first information frame is received, authenticity of the first key in the first information frame using the first verification information; 
		verify, if the second information frame is received, authenticity of the fourth key in the second information frame using the second verification information; and
		verify, if the third information frame is received, authenticity of the fourth key in the third information frame using the third verification information,
	the receiver is further configured to receive, in the second period, a second data frame including a fifth key and second data, and 
	the controller is further configured to verify, if the authenticity of the fourth key in the second information frame is confirmed, authenticity of the fifth key using the fourth key in the second information frame.

	22. (New) A wireless communication apparatus comprising:
	a transmitter configured to: 
		transmit, in a first period, a first information frame with broadcasting, the first information frame including first verification information and a first key usable in the first period; 
		transmit, in the first period and after transmitting the first information frame, a data frame including first data with broadcasting; 
		transmit, in the first period and after transmitting the first information frame, a second information frame with broadcasting, the second information frame including a fourth key usable in a second period following the first period; and 
		transmit, in the second period, a third information frame with broadcasting, the third information frame including third verification information and the fourth key,
	wherein:
	the first verification information includes information to verify authenticity of the first information frame, 
	the second information frame further includes second verification information to verify authenticity of the fourth key in the second information frame,
	the third verification information includes information to verify authenticity of the fourth key in the third information frame, 
	the transmitter further transmits, in the second period, a second data frame including a fifth key and second data, and
	the fourth key in the second information frame is used to verify authenticity of the fifth key, if reception of the transmitted third information frame is not successful and the authenticity of the fourth key in the second information frame is confirmed.

	23. (New) A wireless communication apparatus comprising: 
	a receiver configured to: 
		receive, in a first period, a first information frame including first verification information and a first key usable in the first period; 
		receive, in the first period and after receiving the first information frame, a first data frame including first data; 
		receive, in the first period and after receiving the first information frame, a second information frame including a fourth key usable in a second period following the first period; and 
		receive, in the second period, a third information frame including third verification information and the fourth key,
	wherein:
	the second information frame further includes second verification information to verify authenticity of the second information frame, 
	the wireless communication apparatus further comprises a controller configured to: 
		verify, if the first information frame is received, authenticity of the first key in the first information frame using the first verification information; 
		verify, if the second information frame is received, authenticity of the fourth key in the second information frame using the second verification information; and
		verify, if the third information frame is received, authenticity of the fourth key in the third information frame using the third verification information,
	the receiver is further configured to receive, in the second period, a second data frame including a fifth key and second data, and 
	the controller is configured to verify, if reception of the third information frame is not successful and the authenticity of the fourth key in the second information frame is confirmed, authenticity of the fifth key using the fourth key in the second information frame.

	24. (New) A wireless communication apparatus comprising:
	a transmitter configured to: 
		transmit, in a first period, a first information frame with broadcasting, the first information frame including first verification information and a first key usable in the first period; 
		transmit, in the first period and after transmitting the first information frame, a data frame including first data with broadcasting; 
		transmit, in the first period and after transmitting the first information frame, a second information frame with broadcasting, the second information frame including a fourth key usable in a second period following the first period; and 
		transmit, in the second period, a third information frame with broadcasting, the third information frame including third verification information and the fourth key,
	wherein: 
	the second information frame further includes a third key from which the first key is derivable, 
	the transmitter is further configured to transmit, in the first period and after transmitting the first information frame, a fourth information frame including the fourth key,
	the transmitter is further configured to transmit, in the second period, a second data frame including a fifth key and second data, 
	authenticity of the third key is verified using the first key if authenticity of the first key is confirmed, and
	authenticity of the fifth key is verified using the fourth key in the second information frame if the authenticity of the third key is confirmed, and reception of the transmitted third information frame and reception of the transmitted fourth information frame are not successful.

	25. (New) A wireless communication apparatus comprising:
	a receiver configured to: 
		receive, in a first period, a first information frame including first verification information and a first key usable in the first period; 
		receive, in the first period and after receiving the first information frame, a first data frame including first data; 
		receive, in the first period and after receiving the first information frame, a second information frame including a fourth key usable in a second period following the first period; and 
		receive, in the second period, a third information frame including third verification information and the fourth key,
	wherein: 
	the second information frame further includes a third key from which the first key is derivable, 
	the receiver is further configured to: 
		receive, in the first period and after receiving the first information frame, a fourth information frame including the fourth key; and 
		receive, in the second period, a second data frame including a fifth key and second data, and 
	the wireless communication apparatus further comprises a controller configured to: 
		verify authenticity of the third key using the first key if authenticity of the first key is confirmed; and 
		verify authenticity of the fifth key using the fourth key in the second information frame if the authenticity of the third key is confirmed, and reception of the third information frame and reception of the fourth information frame are not successful. 
Allowable Subject Matter
Claims 1-5, and 7-25 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:
In interpreting the currently amended claims, in light of the specification as well arguments presented in the responses to the Office actions, the Examiner finds the claimed invention to be patentably distinct from the prior art of record.  First, Applicant’s arguments with respect to traversing the prior art of record are persuasive.  In addition, based on an updated search and further consideration, the Examiner finds that the claimed invention is patentably distinct based on the following additional rationale.
 Benveniste et al. (US Patent No. 8189517, hereinafter Benveniste) teaches a wireless communication apparatus comprising a transmitter configured to transmit, in a first period, a first information frame with broadcasting, the first information frame including first verification information and a first key usable in the first period.  
 Ishii et al. (US Pre-Grant Publication No. 20100185748, hereinafter Ishii) teaches transmit, in the first period and after transmitting the first information frame, a data frame including first data with broadcasting; transmit, in the first period and after transmitting the first information frame, a second information frame with broadcasting, the second information frame including a fourth key usable in a second period following the first period. 
 MORIOKA (IDS dated 03/01/2021; "eBCS Frame Authentication Proposal", hereinafter MORIOKA) teaches transmit, in the second period, a third information frame with broadcasting, the third information frame including third verification information and the fourth key.  
 Lee et al. (US Patent No. 9699654, hereinafter Lee) teaches wherein: the data frame further includes a second key from which the first key is derivable, and the wireless communication apparatus further comprises a controller configured to generate first authentication information using a sixth key from which the first key and the second key are derivable.  
The prior art of record fails to teach or suggest, individually or in combination, each and every limitation of the claimed invention, within the context of the claimed invention as a whole, as recited in Claims 1, 9, and 18-25.
Although Benveniste discloses a wireless communication apparatus comprising a transmitter configured to transmit, in a first period, a first information frame with broadcasting, the first information frame including first verification information and a first key usable in the first period, Benveniste does not disclose transmit, in the first period and after transmitting the first information frame, a data frame including first data with broadcasting; transmit, in the first period and after transmitting the first information frame, a second information frame with broadcasting, the second information frame including a fourth key usable in a second period following the first period; and transmit, in the second period, a third information frame with broadcasting, the third information frame including third verification information and the fourth key, wherein: the data frame further includes a second key from which the first key is derivable, the second information frame further includes a third key from which the first key is derivable, the wireless communication apparatus further comprises a controller configured to: generate first authentication information using a sixth key from which the first key and the second key are derivable; and generate second authentication information using a seventh key from which the first key and the third key are derivable, the data frame further includes the first authentication information, and the second information frame further includes the second authentication information.  Furthermore, the Examiner notes prior art teachings, such as Ishii, which teaches transmit, in the first period and after transmitting the first information frame, a data frame including first data with broadcasting; transmit, in the first period and after transmitting the first information frame, a second information frame with broadcasting, the second information frame including a fourth key usable in a second period following the first period; and MORIOKA, which teaches transmit, in the second period, a third information frame with broadcasting, the third information frame including third verification information and the fourth key; and Lee, which teaches wherein: the data frame further includes a second key from which the first key is derivable, and the wireless communication apparatus further comprises a controller configured to generate first authentication information using a sixth key from which the first key and the second key are derivable. However, the Examiner notes that the prior art does not properly disclose that the second information frame further includes a third key from which the first key is derivable, generate second authentication information using a seventh key from which the first key and the third key are derivable, the data frame further includes the first authentication information, and the second information frame further includes the second authentication information.
Thus, the Examiner finds that the prior art does not provide sufficient teaching or motivation for anticipating or rendering obvious the claimed invention as a whole, without the usage of impermissible hindsight reasoning.
Claims 2-8, and 10-17 are allowable based on at least on their depending from an allowable claim.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAMID TALAMINAEI whose telephone number is (571)270-3283. The examiner can normally be reached Flexible, M-F 7:30 -5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shewaye Gelagay can be reached on (571) 272-4219. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HAMID TALAMINAEI/Examiner, Art Unit 2436                                                                                                                                                                                                        

/FATOUMATA TRAORE/Primary Examiner, Art Unit 2436